Case 18-22552        Doc 26     Filed 04/16/19     Entered 04/16/19 14:20:29          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 22552
         Ferlando Batts

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/10/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-22552             Doc 26         Filed 04/16/19      Entered 04/16/19 14:20:29                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $1,380.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $1,380.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,206.69
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                   $68.31
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $1,275.00

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                            Unsecured      5,338.00            NA              NA            0.00       0.00
 American Profit Recovery                  Unsecured         300.00           NA              NA            0.00       0.00
 AMSHER COLLECTION SVCS                    Unsecured         543.00           NA              NA            0.00       0.00
 City of Chicago - Dep't of Revenue        Unsecured         817.00           NA              NA            0.00       0.00
 City of Country Club Hills                Unsecured         400.00           NA              NA            0.00       0.00
 ComEd                                     Unsecured         300.00           NA              NA            0.00       0.00
 Convergent Outsourcing                    Unsecured           0.00           NA              NA            0.00       0.00
 Convergent Outsourcing                    Unsecured         383.00           NA              NA            0.00       0.00
 Cook County Department of Revenue         Unsecured         117.00           NA              NA            0.00       0.00
 Dept Of Education/Neln                    Unsecured     61,181.00            NA              NA            0.00       0.00
 Eastern Account System Inc.               Unsecured          40.00           NA              NA            0.00       0.00
 Enhanced Recovery Co L                    Unsecured      1,379.00            NA              NA            0.00       0.00
 EOS CCA                                   Unsecured      2,358.00            NA              NA            0.00       0.00
 IL Tollway                                Unsecured     10,000.00            NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured     82,342.00            NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414             Secured             0.00      1,301.42        1,301.42           0.00       0.00
 Illinois Dept of Revenue 0414             Priority       3,000.00       3,433.38        3,433.38           0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00        407.84          407.84           0.00       0.00
 Internal Revenue Service                  Unsecured           0.00      9,394.22        9,394.22           0.00       0.00
 Internal Revenue Service                  Priority      12,000.00       4,082.59        4,082.59           0.00       0.00
 Linebarger Goggan Blair and Sampson LL Unsecured            861.00           NA              NA            0.00       0.00
 Municipal Collection Services             Unsecured         700.00           NA              NA            0.00       0.00
 Northstar Location Services               Unsecured      2,646.00            NA              NA            0.00       0.00
 Partnership Concepts Realty               Unsecured     12,000.00            NA              NA            0.00       0.00
 Penn Credit                               Unsecured         200.00           NA              NA            0.00       0.00
 Peoples Gas                               Unsecured         200.00           NA              NA            0.00       0.00
 Santander Consumer USA                    Secured        5,671.00       5,800.90        5,800.90        105.00        0.00
 WoW Cable Co                              Unsecured         270.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-22552        Doc 26      Filed 04/16/19     Entered 04/16/19 14:20:29             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $5,800.90            $105.00              $0.00
       All Other Secured                                  $1,301.42              $0.00              $0.00
 TOTAL SECURED:                                           $7,102.32            $105.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $7,515.97               $0.00             $0.00
 TOTAL PRIORITY:                                          $7,515.97               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,802.06               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,275.00
         Disbursements to Creditors                               $105.00

 TOTAL DISBURSEMENTS :                                                                       $1,380.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
